1 Reported in 203 N.W. 418.
The defendant was convicted under the statute requiring that the driver of a motor vehicle "in approaching or passing a car of a street railway, which has been stopped to allow passengers to alight or embark * * * shall bring said vehicle to a full stop not less than ten feet behind said street car." L. 1921, p. 782, c. 472, § 4.
The complaint alleged that the defendant failed to stop the auto which he was driving "ten feet or more than ten feet in the rear of a street car which had then and there stopped on University avenue and its intersection with Dale street, said point being a regular stopping place for the purpose of discharging and taking on passengers."
The complaint does not follow the statute. There is no allegation that the car was stopped to allow passengers to alight or embark. There is no allegation that the defendant failed to stop *Page 48 
with reference to a point where the street car had stopped for the purpose of discharging or taking on passengers. To hold the complaint good we must import into it a fact which the pleader has not alleged. Liberality characterizes rulings on complaints in municipal courts, where the offenses are often minor and the proceeding summary, as indeed in construing all criminal pleadings. A bad pleading may be sustained, often is sustained, upon the theory that the defendant must have known with what he was charged. It conduces to the more speedy administration of justice to insist upon something like a fair statement of the criminal facts. It is usually not difficult to follow the statute. It would seem easier to make a good complaint here than a bad one.
Judgment reversed.